DISMISSED and Opinion Filed May 21, 2019




                                          S   In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                       No. 05-19-00464-CR

                               MAYRA SIFUENTES, Appellant
                                          V.
                              THE STATE OF TEXAS, Appellee

                       On Appeal from the 204th Judicial District Court
                                    Dallas County, Texas
                            Trial Court Cause No. F18-59890-Q

                             MEMORANDUM OPINION
               Before Chief Justice Burns, Justice Myers, and Justice Pedersen, III
                                 Opinion by Chief Justice Burns
       Mayra Sifuentes filed her notice of appeal on April 22, 2019. The clerk’s record shows
that, on February 20, 2019, appellant pleaded guilty to possession of less than one gram of
methamphetamine in exchange for the State’s recommendation she be given deferred adjudication
for four years. As part of the plea bargain agreement, appellant waived her right to appeal. That
same day, the trial court accepted the plea, placed her on four years deferred adjudication
probation, determined the conditions of community supervision, and certified that appellant had
no right to appeal under the terms of the plea bargain agreement. On March 15, 2019, the trial
court entered an order modifying the conditions of her community supervision. Appellant’s notice
of appeal states she is appealing from the “Conviction Date: March 15, 2019.” For the reasons
that follow, we dismiss this appeal for want of jurisdiction.
       A defendant in a criminal case has the right of appeal as set out in the code of criminal
procedure and the rules of appellate procedure. See TEX. CODE CRIM. PROC. ANN. art. 44.02); TEX.
R. APP. P. 25.2(a). In a plea-bargain case—“a case in which a defendant's plea was guilty or nolo
contendere and the punishment did not exceed the punishment recommended by the prosecutor
and agreed to by the defendant,” a defendant may appeal only “those matters that were raised by
written motion filed and ruled on before trial,” or “after getting the trial court’s permission to
appeal.” TEX. R. APP. P. 25.2(a)(2). When an appellant waives her right to appeal as part of her
plea bargain agreement with the State, a subsequent notice of appeal filed by her fails to “initiate
the appellate process,” thereby depriving this Court of jurisdiction over the appeal. Lundgren v.
State, 434 S.W.3d 594, 599, 600 (Tex. Crim. App. 2014).
       Here, appellant entered into a plea agreement with the State, agreeing to plead guilty in
exchange for the State’s recommendation that she be placed on deferred adjudication for four
years. She also waived her right to appeal. The trial court followed the plea bargain agreement and
placed appellant on deferred adjudication for four years. The trial court’s certification of
appellant’s right to appeal reflects the case involves a plea bargain agreement and appellant has no
right to appeal. Under these circumstances, we conclude we lack jurisdiction over this appeal.
       Furthermore, to the extent appellant seeks to appeal the trial court’s March 15th order
modifying the terms and conditions of her community supervision, we lack jurisdiction. With
regard to deferred adjudication, the Texas Legislature has authorized appeal of only two types of
orders: (1) an order granting deferred adjudication, and (2) an order imposing punishment
accompanying an adjudication of guilt. Davis v. State, 195 S.W.3d 708, 711 (Tex. Crim. App.
2006). Orders modifying the terms or conditions of deferred adjudication are not in themselves
appealable. Id.
        We dismiss this appeal for want of jurisdiction.



                                                  /Robert D. Burns, III/
                                                  ROBERT D. BURNS, III
                                                  CHIEF JUSTICE

Do Not Publish
TEX. R. APP. P. 47.2(b)
190464F.U05




                                                –2–
                                      S
                             Court of Appeals
                      Fifth District of Texas at Dallas
                                     JUDGMENT

 MAYRA SIFUENTES, Appellant                       On Appeal from the 204th Judicial District
                                                  Court, Dallas County, Texas
 No. 05-19-00464-CR       V.                      Trial Court Cause No. F18-59890-Q.
                                                  Opinion delivered by Chief Justice Burns.
 THE STATE OF TEXAS, Appellee                     Justices Myers and Pedersen, III
                                                  participating.

      Based on the Court’s opinion of this date, we DISMISS this appeal.


Judgment entered May 21, 2019




                                            –3–